COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Doyle Collins, Jr. v. The State of Texas

Appellate case numbers: 01-17-00920-CR, 01-17-00921-CR, 01-17-00922-CR

Trial court case number: 76666-CR, 76667-CR, 76668-CR

Trial court:              300th District Court of Brazoria County

        On May 3, 2019, the Court issued the mandates in the above-referenced causes. On June
5, 2019, appellant, James Doyle Collins, Jr., filed an “Emergency Motion to Recall and Stay
Issuance of Mandate or to Stay Enforcement of Mandate,” seeking to recall the mandates and stay
further issuances under Texas Rule of Appellate Procedure 18.2 because he intends to file petitions
for writ of certiorari in the United States Supreme Court. See TEX. R. APP. P. 18.2. According to
appellant, his petitions for writ of certiorari are due on or before June 27, 2019. See SUP. CT. R.
13.
        On December 6, 2018, this Court issued its memorandum opinion and judgments in the
above-referenced causes. Appellant did not file any motions for rehearing. Our plenary power
expired on February 4, 2019. See TEX. R. APP. P. 19.1(a). On February 6, 2019, appellant filed
petitions for discretionary review, which the Court of Criminal Appeals refused on March 27,
2019.
       Texas Rule of Appellate Procedure 18.2 only allows this Court to stay the issuance of its
mandates prior to their issuance; it provides no mechanism for the Court to recall its mandates or
“to stay the execution of [its previously-issued] mandate[s].” See TEX. R. APP. P. 18.2. As
previously noted, the Court issued the mandates in the above-referenced causes on May 3, 2019.
Appellant’s reliance on Texas Rule of Appellate Procedure 18.2 is misplaced.
        Further, appellant cannot seek his requested relief under Texas Rule of Appellate Procedure
18.7. See TEX. R. APP. P. 18.7 (titled “Recall of Mandate”). This Court’s plenary power expired
on February 4, 2019. See TEX. R. APP. P. 19.1(a). After the expiration of its plenary power, this
Court cannot vacate or modify its judgment. See TEX. R. APP. P. 19.3. Yet, Texas Rule of
Appellate Procedure 18.7 only allows the Court to recall its mandates if it also vacates or modifies
its judgments or orders after issuing its mandates. See TEX. R. APP. P. 18.7. Thus, Texas Rule of
Appellate Procedure 18.7 does not allow the Court to recall its mandates in the instant case.
       Accordingly, because the Court’s plenary power has expired and the relief sought by
appellant in his “Emergency Motion to Recall and Stay Issuance of Mandate or to Stay
Enforcement of Mandate” does not fall into one of the permitted post-plenary power actions that
this Court may take, appellant’s motion is dismissed for lack of jurisdiction. See TEX. R. APP. P.
19.3.
       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss____
                    Acting individually  Acting for the Court


Date: __June 6, 2019__